

117 HR 3986 IH: Promoting Employment of Skilled Workers and Foster Youth Act of 2021
U.S. House of Representatives
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3986IN THE HOUSE OF REPRESENTATIVESJune 17, 2021Mr. Danny K. Davis of Illinois (for himself, Mr. Higgins of New York, Mr. Pascrell, Mr. Suozzi, Ms. Sewell, Mr. Larson of Connecticut, and Mr. Kildee) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to improve the work opportunity tax credit with respect to workforce development and foster care transition youth, and for other purposes.1.Short titleThis Act may be cited as the Promoting Employment of Skilled Workers and Foster Youth Act of 2021.2.Exemption from limitation on repeat employees(a)In generalSection 51(i) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: (4)ExclusionParagraph (2) shall not apply to an individual employed by an employer in any industry described by a North American Industry Classification System code beginning with 23, provided that such employer participates in a program described in subsection (d)(16)(C)..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2019.3.Inclusion of qualified pre-apprenticeship graduates and foster care transition youth for purposes of work opportunity credit(a)In generalSection 51(d) of the Internal Revenue Code of 1986 is amended—(1)in paragraph (1), by striking “or” at the end of subparagraph (I), by striking the period at the end of subparagraph (J) and inserting a comma, and by adding at the end the following new subparagraphs:(K)a qualified pre-apprenticeship graduate, or(L)a qualified foster care transition youth. ; and(2)by adding at the end the following new paragraphs: (16)Qualified pre-apprenticeship graduate(A)In generalThe term qualified pre-apprenticeship graduate means any individual that has completed a pre-apprenticeship program.(B)Pre-apprenticeship programFor purposes of this paragraph, the term pre-apprenticeship program means with respect to a program, an initiative or set of strategies that—(i)is designed to prepare participants to enter an apprenticeship program,(ii)is carried out by an sponsor that has a documented partnership with 1 or more sponsors of apprenticeship programs, and (iii)includes each of the following: (I)Training (including a curriculum for the training) and theoretical education for participants that—(aa)is aligned with industry standards related to an apprenticeship program and reviewed and approved annually by sponsors of the apprenticeship program within the documented partnership that will prepare participants by teaching the skills and competencies needed to enter 1 or more apprenticeship programs, and (bb)does not displace a paid employee. (II)A formal agreement with a sponsor of an apprenticeship program that would enable participants who successfully complete the pre-apprenticeship program—(aa)to enter into the apprenticeship program if a place in the program is available and if the participant meets the qualifications of the apprenticeship program, and(bb)to earn credits towards the apprenticeship program.(C)Apprenticeship programFor purposes of this paragraph, the term apprenticeship program means an apprenticeship program—(i)registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), and(ii)that complies with the requirements of subpart A of part 29 of title 29, Code of Federal Regulations, and part 30 of such title (as in effect on September 30, 2020).(D)Special rule for application to wages paidFor purposes of applying this section to wages paid or incurred to a qualified pre-apprenticeship graduate described in subparagraph (A), an employer may not claim the work opportunity tax credit with respect to such pre-apprenticeship graduate unless such employer—(i)participates in an apprenticeship program described in subparagraph (C), and(ii)hires such pre-apprenticeship graduate for participation in such program.(17)Qualified foster care transition youthThe term qualified foster care transition youth means any individual who is certified by the designated local agency as—(A)not having attained age 27 as of the hiring date, and(B)having been in foster care (within the meaning of section 477 of the Social Security Act (42 U.S.C. 677)), after attaining the age specified in subsection (a)(7) of such section..(b)Effective dateThe amendments made by this section shall apply with respect to individuals who begin work for the employer after the date of the enactment of this Act.